t c summary opinion united_states tax_court nayemul b chowdhury and laila banu petitioners v commissioner of internal revenue respondent docket no 10034-14s filed date nayemul b chowdhury and laila banu pro sese theresa mcqueeney for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax a sec_6662 accuracy-related_penalty of dollar_figure and a sec_6651 addition_to_tax of dollar_figure for failure to timely file a return after concessions the issues for decision are whether petitioners are entitled to deduct losses from the sale and abandonment of business property whether petitioners are entitled to deductions claimed on schedule e supplemental income and loss of dollar_figure whether petitioners are entitled to itemized_deductions of dollar_figure in excess of the respondent agrees that petitioners did not receive any income from their business food and frozen stuff llc petitioners agree that they had no deductible expenses from this same business respondent agrees that petitioners are entitled to dependency_exemption deductions for r begum and a ahmed petitioners conceded that they are not allowed a dependency_exemption deduction for s farhana in addition petitioners conceded that they failed to report dollar_figure of income from a new york state tax_refund and had dollar_figure in taxable interest petitioners did not assign error to the determination of the addition_to_tax under sec_6651 for failure to timely file their federal_income_tax return and did not offer any evidence with respect to this determination we therefore assume that petitioners have conceded the correctness of the determination of this addition_to_tax see lawson v commissioner tcmemo_1963_179 aff’d 350_f2d_396 4th cir amount respondent allowed and whether petitioners are liable for an accuracy- related penalty under sec_6662 background some of the facts have been stipulated and we incorporate the stipulation of facts by this reference at the time the petition was timely filed petitioners resided in new york on date petitioners purchased a häagen-dazs franchise that would expire on date from a private seller for a fee of dollar_figure the transfer was approved by häagen-dazs on date petitioners operated this franchise together with a submarina franchise that they had purchased petitioners entered into a lease with steinway street llc for the store premises for both franchises at the same location in astoria queens new york effective date in order to operate the franchises petitioners were the adjustments in the notice_of_deficiency to the child_tax_credit and the self-employment_tax are computational and will be resolved by the concessions and the court’s conclusion on other issues these franchises were operated under the name food frozen stuff llc the record does not show the legal nature of this llc petitioners reported the expenses from this entity on schedule c profit or loss from business for respondent does not assert that these expenses should not have been reported on petitioners’ return accordingly we assume that the llc was a sole_proprietorship for tax purposes required to renovate the premises the record is not entirely clear but it appears that the store was open for two or three months in early before petitioners closed the store for renovation in date the u s small_business administration sba through shinhan bank america approved a dollar_figure loan to petitioners petitioners also invested approximately dollar_figure of their own funds in the business these funds came from various sources including bank accounts and the sale of personal assets petitioners made the following payments to vendors to renovate the store vendor f c dadson inc fitch shepler refrigeration postmatic henderson mill fixture group custom business solutions reddy builders bohler engineering new york city department of buildings jam consultants inc amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number consolidated by vendor and rounded to the nearest dollar the store reopened in date the store did not generate the revenue that petitioners had expected by august petitioners had fallen behind on the store rent the store closed on date and petitioners were evicted and abandoned the leasehold improvements petitioners defaulted on the sba loan as a result of the default shinhan bank america repossessed some of petitioners’ equipment and sold it at auction the net_proceeds of dollar_figure from the auction were applied to the amount that petitioners owed on the loan petitioners were also part owners in a sunoco gasoline station this business closed in date petitioners’ home and property in florida were also subject_to foreclosure nayemul chowdhury petitioner filed for bankruptcy protection on date and he received a bankruptcy discharge on date petitioners were able to keep their home and the property in florida on schedule c for food and frozen stuff llc for petitioners reported dollar_figure in income and dollar_figure in expenses for a net_loss of dollar_figure as mentioned above respondent and petitioners now agree that petitioners had no income and no deductible expenses from this business for petitioners assert that some of the expenses reported on this schedule c should have been reported as losses on the sale or abandonment of property on form_4797 sales of rounded to the nearest dollar business property petitioners reported losses of dollar_figure from the abandonment of assets in their franchise activity respondent did not allow a deduction for any of these losses in the notice_of_deficiency on schedule e petitioners reported no income and dollar_figure of expenses related to a rental property in naples florida respondent did not allow a deduction for any of these expenses in the notice_of_deficiency on their tax_return petitioners claimed itemized_deductions totaling dollar_figure respondent allowed itemized_deductions totaling dollar_figure in the notice_of_deficiency petitioners did not provide any evidence to support their deductions on schedule e or the disallowed itemized_deductions to the extent petitioners presented records of their franchise activity those records were disorganized and incomplete i burden_of_proof discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners did not allege or otherwise show that sec_7491 applies see sec_7491 and b therefore petitioners bear the burden_of_proof see rule a ii losses from the sale and abandonment of business property a sale of repossessed business property petitioners seek to deduct losses from the sale of assets repossessed by their creditor a sale in which the collateral is repossessed from the debtor constitutes a taxable sale_or_exchange by the debtor of the encumbered property see 311_us_504 73_tc_15 the debtor’s gain_or_loss in the disposition is measured by the difference between the amount_realized in the disposition of the property and the debtor’s adjusted_basis in the property sec_1001 in the case of recourse_debt the amount_realized is the fair_market_value of the property repossessed 111_tc_243 in general the debtor’s basis is cost sec_1012 the debtor’s basis must be reduced by the amount of depreciation that was allowed_or_allowable during and sec_1016 respondent argued that petitioners’ basis in the assets should not include any amount_paid for the assets with indebtedness that was discharged in we note that the proper basis for property includes amounts paid_by indebtedness even if that indebtedness is discharged in a later year see 331_us_1 if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the expense we may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir in benichou v commissioner tcmemo_1970_263 the court used the cohan_rule to approximate the taxpayer’s basis in order for the cohan_rule to apply there must be sufficient evidence in the record to provide a basis for the estimate 85_tc_731 in this case neither party provided evidence of the fair_market_value of the property repossessed we conclude that the fair_market_value of the property repossessed was the dollar_figure that the creditor received from selling the property at auction therefore the amount_realized is dollar_figure although it is clear that many items were sold at the auction it is not clear from the record how the items sold correspond to the assets purchased in order to compute the basis and allowable_depreciation we consider those purchases for items that were subject_to auction upon reviewing the invoices and checks in the record for payments to f c dadson inc shepler refrigeration postmatic and custom business solutions we conclude that these payments were for the items sold in the auction these payments total dollar_figure in order to arrive at petitioners’ adjusted_basis this amount must be reduced by the amount of allowable_depreciation for and because these assets were placed_in_service in date when the store reopened with some exceptions sec_168 allows an additional depreciation deduction for the year in which property is placed_in_service if it is for property that has a recovery_period of years or less was first used by the taxpayer was acquired by the taxpayer after date and before date and is placed_in_service by the taxpayer before date upon reviewing the record we conclude that these items were eligible for the additional depreciation for we also need to consider the classification of the property the basis for depreciation the recovery_period the convention and the method see sec_167 and sec_168 upon reviewing the record we conclude that the property is a seven-year_property sec_168 the basis for dollar_figure f c dadson inc dollar_figure shepler refrigeration dollar_figure postmatic dollar_figure custom business solutions dollar_figure we note that no depreciation was claimed on these assets for and that petitioners conceded that there were no expenses for this business for depreciation is dollar_figure the recovery_period is seven years sec_168 the half-year_convention is applicable sec_168 and the applicable_depreciation_method is the straight_line method sec_1016 on the basis of the above conclusions the parties can compute the depreciation allowable for and in order to ultimately compute the loss from the sale of the repossessed property under rule dollar_figure b abandonment of business property in addition to the assets that were repossessed petitioners abandoned other_property used in the business_losses resulting from abandonment are sustained during the year of abandonment and are deductible in the taxable_year in which the abandonment occurs dezendorf v commissioner tcmemo_1961_280 aff’d 312_f2d_95 5th cir in order to establish abandonment there must be an dollar_figure le sec_50 special depreciation allowance in his pretrial memorandum respondent incorrectly refers to this loss as a capital_loss the sale of certain property used in a trade_or_business is accorded favorable tax treatment sec_1231 with some exceptions that are inapplicable here the term property used in a trade_or_business includes property that is used in a trade_or_business subject_to the allowance for depreciation and held for more than one year sec_1231 if the losses from the sale of property used in a trade_or_business exceed the gains from the sale of property used in a trade_or_business then the net losses are treated as ordinary losses sec_1231 we conclude that the losses from the sale of the repossessed business property are losses from the sale of property used in a trade_or_business intention of the owner to abandon the property coupled with an act of abandonment 5_tc_1195 the intention and the action are ascertained from the facts and circumstances id petitioners abandoned the leasehold improvements in the store and the häagen-dazs franchise when they were evicted from the store by their landlord in general sec_165 allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise a deductible loss may arise from the permanent withdrawal of property used in a trade_or_business sec_1_165-2 c a -8 income_tax regs the basis for determining the deduction is the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of property sec_165 the basis is cost reduced by the amounts of amortization or depreciation that were allowed_or_allowable during and see sec_1012 sec_1016 as mentioned above in benichou the court used the cohan_rule to estimate the taxpayer’s basis in date petitioners purchased a häagen-dazs franchise for a transfer fee of dollar_figure the store was open at least briefly in presumably starting in date and it closed in date on the basis of these facts the parties can compute the amortization allowable under sec_197 for and in order to ultimately compute the loss from the abandonment of the franchise fee under rule petitioners also made substantial leasehold improvements although it is clear that petitioners invested significant funds in leasehold improvements they have provided incomplete records regarding these purchases in order to compute the basis and allowable_depreciation we have reviewed the invoices and checks in the record for payments to fitch henderson mill fixture corp reddy builders bohler engineering new york city department of buildings and jam consultants inc we conclude that these payments were for abandoned leasehold improvements these payments total dollar_figure in order to arrive at petitioners’ adjusted_basis we need to reduce this amount by the amounts of allowable_depreciation for and because the assets were placed_in_service in date when the store reopeneddollar_figure dollar_figure fitch dollar_figure henderson mill fixture group dollar_figure reddy builders dollar_figure bohler engineering dollar_figure new york city department of buildings dollar_figure jam consultants inc dollar_figure we note that no depreciation was claimed on these assets for and that petitioners conceded that there were no expenses for this business for in order to calculate the allowable_depreciation we consider whether a special depreciation allowance was available on these items for with some exceptions sec_168 allows an additional depreciation deduction for property that is qualified_leasehold_improvement_property was first used by the taxpayer was acquired by the taxpayer after date and before date and is placed_in_service by the taxpayer before date in general qualified_leasehold_improvement_property is an improvement to the interior portion of a nonresidential_real_property where the improvement is made under the lease the improved portion of the building is occupied exclusively by the lessee and the improvement is placed_in_service more than three years after the date the building was first placed_in_service sec_168 upon reviewing the record we conclude that these leasehold improvements were eligible for the additional depreciation for dollar_figure we also need to consider the classification of the property the basis for depreciation the recovery_period the convention and the method we need not consider whether the leasehold improvements are either qualified_restaurant_property or qualified_retail_improvement_property because both qualified_restaurant_property and qualified_retail_improvement_property are also 15-year_property sec_168 and qualified_restaurant_property and qualified_retail_improvement_property are eligible for the additional depreciation when the property is also qualified_leasehold_improvement_property sec_168 d see sec_167 and sec_168 upon reviewing the record we conclude that the property is a 15-year_property sec_168 the basis for depreciation is dollar_figure the recovery_period i sec_15 years sec_168 the half-year_convention is applicable sec_168 and the applicable_depreciation_method is the straight_line method sec_1016 on the basis of the above conclusions the parties can compute the depreciation allowable for and in order to ultimately compute the amount of the loss from the abandonment of the leasehold improvements under rule dollar_figure c effect of bankruptcy respondent asserts that the loss reported on abandonment and sale of petitioners’ property was addressed by the bankruptcy court nothing in the record supports respondent’s claim petitioner received his discharge_in_bankruptcy on date respondent’s account transcript shows that petitioners’ tax_return was not received until date after the dollar_figure le sec_50 special depreciation allowance respondent incorrectly refers to this loss as a capital_loss in his pretrial memorandum an abandonment_loss under sec_165 is an ordinary_loss unless it arises from the sale_or_exchange of a capital_asset allen v commissioner tcmemo_1994_165 discharge_in_bankruptcy in addition the records from the bankruptcy that were included as part of the record for this case do not show that petitioner sought to be relieved of hi sec_2011 tax_liability in the bankruptcy case respondent also asserts that the basis of the assets sold and abandoned should be reduced as tax_attributes because of petitioner’s discharge_in_bankruptcy in sec_108 allows taxpayers to exclude discharge_of_indebtedness income from gross_income in certain circumstances sec_108 may require the reduction of tax_attributes when discharge_of_indebtedness income is excluded under sec_108 the amount of the reduction of tax_attributes is generally the amount of the discharge_of_indebtedness income that is excluded from income sec_108 barring an election otherwise net operating losses for the year of discharge and any net_operating_loss carried over to the year of discharge are reduced before the basis of the property of the taxpayer is reduced sec_108 any amount of discharge_of_indebtedness income that is left after tax attribute reduction is disregarded and does not either result in income or have any other tax consequences the reductions to tax_attributes are made after the determination of income_tax for the year of discharge sec_108 s rept no pincite 1980_2_cb_620 in this case the year of discharge i sec_2012 to the extent that any discharge_of_indebtedness income was excluded for sec_108 may require a reduction in tax_attributes however this reduction in tax_attributes would not occur until after taxable_income had been calculated for the year of the discharge the basis of the assets repossessed or abandoned in is not reduced for as tax_attributes under sec_108 for the exclusion of discharge_of_indebtedness income that may have occurred in iii deductions a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 petitioners did not attempt to substantiate either their deductions claimed on schedule e or their itemized_deductions petitioners did not otherwise provide evidence disputing respondent’s determinations for these deductions accordingly the disallowed amounts for these deductions are deemed conceded by petitioners see rule b iv accuracy-related_penalty sec_6662 and b imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence negligence includes any failure to make a reasonable attempt to comply with the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if the taxpayer proves that there was reasonable_cause for such portion and that he acted in good_faith with respect thereto sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and the experience of the taxpayer and any reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs generally the most important factor is the taxpayer’s effort to assess the taxpayer’s proper tax_liability id the commissioner has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to satisfy that burden the commissioner must produce sufficient evidence showing that it is appropriate to impose the penalty 116_tc_438 respondent determined the accuracy-related_penalty was due to negligence respondent has satisfied his burden by producing evidence that petitioners failed to maintain adequate books_and_records accordingly because respondent has met his burden of production petitioners must come forward with persuasive evidence that the accuracy-related_penalty should not be imposed with respect to the underpayment because for example they acted with reasonable_cause and in good_faith see sec_6664 rule a higbee v commissioner t c pincite petitioners provided no evidence of expenses underlying either their schedule e deductions or their itemized_deductions petitioners conceded that they claimed losses on their schedule c to which they are not entitled petitioners’ records did not support the loss reported on form_4797 petitioners have not demonstrated that they acted with reasonable_cause and in good_faith with respect to the recordkeeping requirements therefore the court sustains respondent’s determinations on this issue we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
